Title: James Madison to Henry Wheaton, 26 February 1827
From: Madison, James
To: Wheaton, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 26. 1827
                            
                        
                        Since I answered your letter of it has occurred that I should shew a respect for your wishes, if
                            I failed to fulfil them, by suggesting for your consideration the following topics, as far as any of them may fall
                            within the range of your enlarged Edition of the "Life of Mr. Pinkney."
                        Without discussing the general character of the Treaty of 1795. with G. Britain, or wishing to revive
                            animosities, which time has soothed to rest, it may be recollected that among the great merits claimed for the Treaty,
                            were "the indemnity for spoliations on our commerce," and "the privilege of trading with British India."
                        On the first plea of merit, it may be remarked, that such was the structure of the Article stipulating
                            indemnity, that but for the powerful exertions of our Commissioners, particularly Mr. Pinkney, and finally, the turn of
                            the die, that gave them the choice of the Umpire, the Treaty would have failed on that great point. It may be said
                            therefore to have provided for one half only of what was obtained: the chance being equal of gaining or losing the whole.
                        On the other plea it is to be remarked, that the value of the privileged trade, depended very materially on
                            its being open to indirect as well as direct voyages to India. Yet in a case turning on this
                            point, which was carried before the Court of Kings Bench, the Chief Justice, altho’ he decided in our favor, declared, at
                            the same time, his belief that the real intention of the negociators was otherwise; and his regret that the article
                            happened to be so worded, that the legal rules of interpretation constrained him to decide as he did. The twelve Judges
                            confirmed the decision presumably, perhaps avowedly, with the same impressions. My memory
                            cannot refer to the source of my information on the subject. The whole case if not already known to you, will doubtless be
                            within your reach—Thus had fortune, or the fairness of the British Courts failed us, the Treaty would have lost much of
                            its favour with not a few of its warmest partizans.
                        In none of the Comments on the Declaration of the last war, has the more immediate impulse to it, been
                            sufficiently brought into view. This was the letter from Castlereah to Foster, which, according to the authority given,
                            the latter put into the hands of the Secretary of State, to be read by him, and by the President also. In that letter it was
                            distinctly and emphatically stated, that the Orders in Council, to which we had declared we would not submit, would not be
                            repealed, without a repeal of internal measures of France, which not violating any neutral right of the U. States, they
                            had no right to call on France to repeal; and which of course could give to G. Britain no imaginable right against the U.
                            S. (see the passage in the War message, and in the Committee’s Report, in 1812, both founded on the letter, without naming
                            it) With this formal notice, no choice remained but between War and Degradation; a degradation inviting fresh
                            provocations, and rendering war sooner or later inevitable.
                        It is worthy of particular remark that notwithstanding the peremptory declaration of the British Cabinet in
                            the letter of Castlereah, such was the distress of the British manufacturers produced by our prohibitory &
                            restrictive laws, as pressed on the House of Commons by Mr. Brougham & others, that the Orders were soon after
                            repealed, but not in time to prevent the effect of the declaration that they would not be repealed. The cause of the war
                            lay therefore entirely on the British side. Had the repeal of the Orders been substituted for the declaration that they
                            would not be repealed, or had they been repealed but a few weeks sooner, our declaration of war, as proceeding from that
                            cause, would have been stayed; and negociations on the subject of impressments, the other great cause, would have been
                            pursued with fresh vigor and hopes, under the auspices of success in the case of the orders in Council.
                        The Declaration of War has been charged by G. Britain & her partizans with being made in subserviency
                            to the views of Napoleon. The charge is as foolish as it is false. If the war coincided with the views of the Enemy of G.
                            B. and was favored by his operations against her; that assuredly could be no sound objection to the time chosen for
                            extorting justice from her. On the contrary, the coincidence, tho’ it happened not to be the moving consideration, would
                            have been a rational one; especially as it is not pretended that the U. S. acted in concert with that Chief, or precluded
                            themselves from making peace without any understanding with him, or even from making war on France in the event of peace
                            with her enemy, and her continued violation of our neutral rights. It was a fair calculation, indeed, when war became
                            unavoidable, or rather after it had commenced, that Napoleon whether successful or not against Russia, would find full
                            employment for her and her associates, G. B. included; and that it would be required of G. B. by all the Powers with whom
                            she was leagued, that she should not divert any part of her resources from the common defence, to a war with the U. S.
                            having no adequate object, or rather having objects adverse to the maritime doctrines and interests of every nation
                            combined with her. Had the French Emperor, not been broken down as he was, to a degree at variance with all human
                            probability, and which no human sagacity could anticipate, can it be doubted that G. B. would have been constrained by her
                            own situation and the demands of her Allies, to listen to our reasonable terms of reconciliation? The moment chosen for
                            the war, would therefore have been well chosen, if chosen with reference to the French expedition against Russia: and
                            altho’ not so chosen, the coincidence between the war & the expedition, promised at the time to be as favorable
                            as it was fortuitous.
                        But the war was commenced without due preparation: this is another charge. Preparations in all such cases are
                            comparative. The question to be decided is whether the adversary was better prepared than we were; whether delay on our
                            side, after the approach of war would be foreseen on the other, would have made the comparative preparations better for
                            us. As the main theatre of the war was to be in our neighbourhood, and the augmented preparations of the enemy were to be
                            beyond the Atlantic, promptitude of attack was the evident policy of the U. S. It was in fact not the suddenness of the
                            war as an Executive policy, but the tardiness of the Legislative provisions, which gave whatever colour existed for the
                            charge in question. The recommendation of military preparations, went from the Executive on the fifth day of November, and
                            so impressed was that Department of the Government with the advantage of despach in the measures to be adopted by
                            Congress, that the recommendation was known to contemplate a force, of a kind & extent which it was presumed might
                            be made ready within the requisite period. Unfortunately this consideration had not its desired effect on the proceedings
                            in Congress. The laws passed on the subject were delayed, that for filling up the peace establishment untill the twenty
                            fourth of December, and that for the new army to be raised, untill the fourteenth of January; and such were the extent
                            & conditions prescribed for the latter, that it could scarcely, under any circumstances, and by no possibility
                            under those existing, be forthcoming within the critical season. It may be safely affirmed that the force contemplated by
                            the Executive, if brought into the field as soon as it might have been, would have been more adequate to its object, than
                            that enacted by the Legislature could have been, if brought into the field at the later day required for the purpose. When
                            the time arrived for appointing such a catalogue of officers very few possessing a knowledge of military duty, and for
                            enlisting so great a number of men for the repulsive term of five years, and without the possibility of a prompt
                            distribution, in the midst of winter, throughout the Union, of the necessary equipments and the usual attractions to the
                            recruiting standards, the difference between the course recommended & that pursued was felt in its distressing
                            force.
                        The Journals of Congress will shew that the bills which passed into laws were not even reported, till the
                             of  by a Committee which was appointed on the day of ; a tardiness as strange in its appearance, as it was
                            painful in its consequences.
                        Yet with all the disadvantages under which hostilities were commenced, their progress would have been very
                            different, under a proper conduct of the initiative expedition into upper Canada. The individual at the head of it had
                            been pointed out for the service by very obvious considerations. He had acquired during the Revolutionary war, the
                            reputation of a brave & valuable officer: He was of course an experienced one: He had been long the Chief
                            Magistrate in the quarter contiguous to the theatre of his projected operations, with the best opportunities of being
                            acquainted with the population & localities, on the hostile as well as his own side of the dividing straight: He
                            had also been the Superintendant of our Affairs with the Indian Tribes holding intercourse with that district of Country,
                            a trust which afforded him all the ordinary means of understanding, conciliating, and managing their dispositions. With
                            such qualifications and advantages which seemed to give him a claim above all others for the station assigned to him, he
                            sunk before obstacles at which not an officer near him would have paused; and threw away an entire army, in the moment of
                            entering a career which would have made the war as prosperous in its early stages, and as promising in its subsequent
                            course, as it was rendered by that disaster, oppressive to our resources, and flattering to the hopes of the Enemy. By the
                            surrender of Genl. Hull, the people of Canada, not indisposed to favor us, were turned against us; the Indians were thrown
                            into the service of the Enemy; the expence & delay of a new armament were incurred, the Western Militia &
                            Volunteers were witheld from offensive co-operation with the troops elsewhere, by the necessity of defending their own
                            frontiers & families against incursions of the Savages; and a general damp spread over our Affairs. What a
                            contrast would the success so easy at the outset of the war have presented? A triumphant Army would have seized on Upper
                            Canada, and hastened to join the armies at the points below: the important command of Lake Erie would have fallen to us of
                            course; the Indians would have been neutral, or submissive to our will; the general spirit of the Country would have been
                            kindled into enthusiasm; enlistments would have been accelerated; volunteers would have stepped forward with redoubled
                            confidence & alacrity; the Militia would have felt a like animation; and what is not of small moment, the
                            intrigues of the disaffected would have been smothered in their embrio State.
                        But in spite of these early frowns of fortune, the war would have pressed with a small portion of its weight,
                            but for the great military revolution in Europe; the most improbable of contingences; which turned upon us, such a Body of
                            veteran troops enured to combat and flushed with victory. Happily, this occurrence, so menacing in its aspect, led to
                            exploits which gained for the arms of our Country, a reputation, invaluable as a guaranty against future aggressions, or a
                            pledge for triumphs over them.
                        There is a circumstance relating to the Treaty of Ghent which seems to have escaped the notice to which it is
                            entitled. After the close of the British war on the continent of Europe, and during the negociations for closing it with
                            us, the question arose in the House of Commons, whether the war taxes were to cease with the European war, or to be
                            continued on account of the war with the U. S.; the British Minister having given an assurance, previous to the latter,
                            that these obnoxious taxes should be repealed on the return of peace. The question was put home to Mr Vansyttart the
                            Exchequer Minister, who well knowing that the Nation would not support at that oppressive expence, a war reduced as the
                            object of it had become, shunned an answer, got the Parliament prorogued, till the month of February: and in the mean time
                            the Treaty was concluded at Ghent. I have not the means of refreshing or correcting my memory, but believe you will find
                            on consulting the Parliamentary annals of that period; that what is here stated is substantially true.
                        Permit me to repeat generally that these paragraphs are intended for your examination as well as consideration. They may be neither free from errors; nor have a sufficient affinity to your
                            biographical text; and if admitted into it will need from your pen, both developments and adaptations making them your
                            own. Whether admissible or not, they will prove the sincerity of my promise, to suggest any thing that might occur to my
                            thoughts. And that I may not be without some proof also that I have not forgotten the other promise, of whatever might be
                            caught by my eye, I inclose a small pamphlet, published within the period of Mr. Pinkney’s public life, and throwing light
                            on the then state of parties in the U.States. It was drawn up; on the pressing instances of my political friends, at the
                            end of a fatiguing session of Congress, and under a great impatience to be with my family on the road homeward; but with
                            the advantage of having the whole subject fresh in my memory, and familiar to my reflections. The tone pervading it,
                            will be explained, if not excused by the epoch which gave birth to it With great esteem & cordial respect
                        
                            
                                James Madison
                            
                        
                    